Case 2:20-cv-12442-AJT-APP ECF No. 23, PageID.399 Filed 03/22/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

SANDRA JEWELL,

             Plaintiffs,                         Case No. 2:20-cv-12442
                                                 District Judge Arthur J. Tarnow
v.                                               Magistrate Judge Anthony P. Patti

UTICA COMMUNITY SCHOOLS,
ROBERT MONROE, and
CHERYL WAJEEH,

           Defendants.
_________________________/

ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
    MOTION TO COMPEL DISCOVERY (ECF No. 10), DEEMING
 WITHDRAWN PLAINTIFF’S MOTION FOR PROTECTIVE ORDER
(ECF No. 15), GRANTING DEFENDANTS’ MOTION TO EXTEND THE
  SCHEDULING ORDER BY 60 DAYS (ECF No. 19) and GRANTING
   PLAINTIFF’S MOTION TO COMPEL DISCOVERY (ECF No. 20)

A.    Background

      In this lawsuit, Sandra Jewell, who was Utica Community Schools’ Early

Childhood Coordinator, sues Utica Community Schools (“UCS”), Robert Monroe

(Assistant Superintendent for Teaching and Learning at UCS), and Cheryl Wajeeh

(Director of Community Education at UCS). (Id., PageID.2-3 ¶¶ 2-4, 8-9.) The

events underlying Plaintiff’s complaint stem from Plaintiff’s alleged December 11,

2019 expression of free speech, UCS’s alleged retaliation, and the alleged pretext

for her January 6, 2020 termination. (Id., PageID.4-10 ¶¶ 19-52.)
Case 2:20-cv-12442-AJT-APP ECF No. 23, PageID.400 Filed 03/22/21 Page 2 of 6




      Plaintiff’s sole cause of action is titled as “Termination in Violation of the

First Amendment Right to Free Speech Pursuant to 42 USC §1983[.]” (Id.,

PageID.11-12 ¶¶ 53-61.) She seeks both economic and non-economic damages.

(Id., PageID.12 ¶ 60(a),(b).)

B.    Pending Matters

      Currently pending before the Court are: (1) Defendants’ February 23, 2021

motion to compel discovery (ECF No. 10), which concerns multiple HIPAA

Authorizations (ECF No. 10-2) and regarding which a response (ECF No. 13), a

reply (ECF No. 17), and a statement of resolved and unresolved issues (ECF No.

21) have been filed; (2) Plaintiff’s March 12, 2021 motion for protective order

(ECF No. 15), which concerns the authorizations and the subpoenas issued March

1, 2021 (ECF No. 15-2) and regarding which Defendants have filed a response

(ECF No. 18); (3) Defendants’ March 16, 2021 motion to extend the scheduling

order by 60 days (ECF No. 19), which will not be opposed, as confirmed by

Plaintiff’s counsel; and, (4) Plaintiff’s March 16, 2021 motion to compel discovery

(ECF No. 20).

      Judge Tarnow has referred each of these motions to me for hearing and

determination. (ECF Nos. 11, 16, 22.)

C.    Order



                                          2
Case 2:20-cv-12442-AJT-APP ECF No. 23, PageID.401 Filed 03/22/21 Page 3 of 6




      The Court noticed a video hearing for March 19, 2021 on Defendants’

motion to compel (ECF No. 10), which Court conducted and at which Attorneys

Elizabeth P. Roberts, Samuel Estenson and Nicholas Roumel appeared. (ECF No.

14.) The Court was able to also discuss and address the other pending matters at

that time, which obviates the need for additional hearings. For the reasons stated

by the Court on the record, all of which are incorporated by reference as if restated

herein, Defendants’ motion to compel discovery (ECF No. 10), as narrowed by the

statement of resolved and unresolved issues (ECF No. 21), is GRANTED IN

PART and DENIED IN PART. In issuing the following rulings, the Court has

considered, inter alia, Plaintiff’s request for economic and non-economic damages

(ECF No. 1, PageID.12 ¶¶ 60(a),(b)), her answer to Interrogatory No. 8 (see ECF

No. 13, PageID.122-123), and the scope of discovery defined in Fed. R. Civ. P.

26(b)(1), as well as various cases, as discussed on the record. Plaintiff shall

execute the authorizations for records from:

      o      ADN Administrators, but limited to coverage information only

      o      National Vision Administrators, but limited to coverage
             information only

      o      BCBS of Michigan, as these may contain discoverable
             information which could reveal whether Plaintiff had other
             emotionally-related or stress-induced/related treatment that she
             has not revealed



                                          3
Case 2:20-cv-12442-AJT-APP ECF No. 23, PageID.402 Filed 03/22/21 Page 4 of 6




      o      CIGNA Corporate Headquarters (limited to 2019-present, per
             Defendants’ suggestion), as these may contain discoverable
             information which could reveal whether Plaintiff had other
             emotionally-related or stress-induced/related treatment that she
             has not revealed

      o      Michigan Education Special Services Association (MESSA), as
             these may contain discoverable information, which could reveal
             whether Plaintiff had other emotionally-related or stress-
             induced/related treatment that she has not revealed

      o      Medicare, as these may contain discoverable information,
             which could reveal whether Plaintiff had other emotionally-
             related or stress-induced/related treatment that she has not
             revealed

      o      Dr. Kelly Machesky and Cornerstone Schoenherr Family
             Practice, as Dr. Machesky is identified as a trial witness and
             prescribed medication and counseling, allegedly related to
             Plaintiff’s termination from UCS

Defendants’ requests for an order requiring Plaintiff to execute authorizations for

records from St. Clair Orthopaedics & Sports Medicine & Dr. Matthew Schramski

(Macomb) and St. Clair Orthopaedics & Sports Medicine & Dr. Matthew

Schramski (St. Clair Shoes) are DENIED WITHOUT PREJUDICE. Where

Plaintiff is required to execute an authorization, and except as otherwise

limited/stated herein, Defendants shall amend the authorizations to reflect the time

period of December 12, 2011 forward, i.e., from 8 years prior to the date she was

placed on administrative leave (December 12, 2019) to present, which the Court

finds to be a reasonable period under the Fed. R. Civ. P. 26(b)(1) discoverability


                                          4
Case 2:20-cv-12442-AJT-APP ECF No. 23, PageID.403 Filed 03/22/21 Page 5 of 6




factors. Defendants shall provide Plaintiff with amended authorizations by

Monday, March 29, 2021, and Plaintiff shall return executed authorizations to

Defendant within 10 calendar days of receipt. To the extent Defendants request an

order “[a]warding the costs incurred in preparing and filing this motion to

Defendants[,]” (id.), the request is DENIED, as neither party fully prevailed.

      Plaintiff’s motion for protective order (ECF No. 15) is DEEMED

WITHDRAWN, based on the parties’ stipulation placed on the record.

      Defendants’ motion to extend the scheduling order (ECF No. 19) is

GRANTED. Accordingly, the dates set forth in the Court’s December 10, 2020

scheduling order (ECF No. 8) are hereby extended by 60 days (i.e., discovery must

now be completed by Wednesday, June 16, 2021 and all dispositive motions must

be filed by Monday, July 19, 2021), although the parties should confirm the

adjusted “Final Pretrial/Settlement Conference” and “Final Pretrial Order”

deadline with Judge Tarnow’s Chambers.

      Finally, Plaintiff’s motion to compel discovery (ECF No. 20) is GRANTED

pursuant to the stipulation placed on the record, namely that the requested

discovery will be provided by April 6, 2021. Plaintiff did not seek costs or

expenses and waived any rule-based claim to them on the record.




                                         5
Case 2:20-cv-12442-AJT-APP ECF No. 23, PageID.404 Filed 03/22/21 Page 6 of 6




      IT IS SO ORDERED.1


Dated: March 20, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




1
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          6
